DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 11/15/2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
The phrase “comprises comprising” in claim 3 line 3 should read –comprises–.
The phrase “by to” in claim 4 line 4 should read –by the–.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US20150224713).

In reference to claim 1:
Swanson discloses a method for 3D printing a 3D item by means of fused deposition modeling (para 0028) 
using a fused deposition modeling 3D printer (Fig. 1) that comprises 
a liquefier or a heater configured to heat a 3D printable thermoplastic polymer material upstream of a printer nozzle (paras 0045-0048; Figs. 3-4), the method comprising 
providing the 3D printable thermoplastic polymer material to the printer nozzle (para 0111; Figs. 3-4), 
the 3D printable thermoplastic polymer material having a melting point (Tm), heating the 3D printable thermoplastic polymer material to a temperature of at least the melting temperature (Tm) of the 3D printable thermoplastic polymer material using the liquefier or the heater (para 0034), 
using force for expelling the 3D printable thermoplastic polymer material through the printer nozzle (paras 0031, 0034), and 
depositing during a printing stage a filament comprising 3D printable thermoplastic polymer material via the printer nozzle, to provide the 3D item comprising 3D printed thermoplastic polymer material (para 0035), 
wherein the method further comprises measuring the 3D printable thermoplastic polymer material in a solid state by sensing a force-related parameter by a sensor for controlling an extrusion rate of the 3D printable thermoplastic polymer material from the printer nozzle, wherein the sensor is arranged to sense the force-related parameter at a position upstream of the liquefier or the heater (paras 0095-0097).

In reference to claim 2:
In addition to the discussion of claim 1, above, Swanson further discloses using the fused deposition modeling 3D printer that comprises a 3D printing stage unit comprising a printer head and the printer nozzle (Figs. 1-3), wherein the method comprising providing 3D printable thermoplastic polymer material by an applicator (para 0111) via a transport channel or a guiding tube (para 0031; Fig. 1 numerals 30 and 32) to the liquefier or the heater and then to the printer nozzle (Figs. 1-3), wherein the sensor is applied at:
(i) at the applicator (para 0095-0097; Fig. 9).

In reference to claim 3:
In addition to the discussion of claim 1, above, Swanson further discloses wherein the method comprises sensing the force-related parameter for controlling the extrusion rate of the filament (para 0095-0097), and 
wherein the method comprises comprising  sensing the force-related parameter for maintaining the extrusion rate of the filament constant during at least part of the printing stage (para 0095-0097).

In reference to claim 5:
In addition to the discussion of claim 1, above, Swanson further discloses wherein the method comprises transporting the filament through a transport channel, wherein the transport channel comprises an upstream part and a downstream part which are associated to each other via a pressure sensor for sensing the force-related parameter for controlling extrusion rate of the 3D printable material (para 0097; Fig. 9).

In reference to claim 6:
In addition to the discussion of claim 5, above, Swanson further discloses wherein the downstream part comprises the printer nozzle (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 1, above, and further in view of McKinney (US10556389).
In addition to the discussion of claim 1 above, Swanson further discloses wherein the method comprises providing the filament to the printer nozzle with an applicator configured to provide the filament to the printer nozzle as well as filament drive mechanisms (para 0031; Fig. 1). Swanson also discloses that the flow rate of material extruded from the nozzle is controlled by the rate at which filament enters the liquefier assembly (para 0035).
 Swanson does not disclose wherein the filament drive mechanism comprises a rotational element for transporting the filament, and wherein the method comprises controlling a torque applied by to  rotational element for controlling the extrusion rate of the 3D printable material. However, this is taught by McKinney. McKinney teaches a feed mechanism for feeding filament through a print head assembly in an FDM printer (abstract). McKinney further teaches that the feed rate is a function of nozzle temperature and force applied by the feed mechanism to the filament (the force applied is interpreted as the torque applied by the rotational element)(col 1 ln 59-61). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the torque applied to the filament of Swanson because, from McKinney, it is known in the art that controlling the torque applied to the filament is a known method for controlling the material deposition rate. See MPEP 2143 and 2143.02.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 1, above, and further in view of Batchelder (US20150096717).
In addition to the discussion of claim 1, above, Swanson further discloses wherein the printer nozzle comprises a printer nozzle wall along which the 3D-printable material is guided (Fig. 9).
Swanson does not disclose wherein the printer nozzle wall comprises a pressure sensor  for sensing the force-related parameter for controlling extrusion rate of the 3D printable material. However, this is taught by Batchelder. Batchelder teaches a liquefier assembly for a fused deposition modeling system (abstract, para 0036). Batchelder also teaches that extrudate flow rate is based on the pressure in the liquefier assembly and the highest pressure levels tend to reside around the meniscus (para 0054). Batchelder further teaches positioning pressure sensors at various points of the liquefier assembly, including at the nozzle in order to infer the axial location of the meniscus (para 0084). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Swanson with the pressure sensors of Batchelder in order obtain a method that more accurately controls the extrudate flow rate out of the liquefier (para 0056).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson as applied to claim 6, above, and further in view of Bheda (US20170198104).
In addition to the discussion of claim 6, above, Swanson does not disclose wherein the method further comprises processing particulate 3D printable material into the filament for introduction into the printer head. However, this is taught by Bheda. Bheda teaches a method for forming a blended material for use as a deposition material in a fused filament fabrication printer (abstract). Bheda further teaches blending particulate matter comprising a semi-crystalline material and an amorphous material, heating the blend, and extruding the blend to form a filament for a fused filament fabrication printer in order to, advantageously, allow for printing of a 3D object with increased chemical resistance and superior mechanical strength (para 0008). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Swanson with the filament forming method of Bheda in order to obtain a method which produces 3D objects with increased chemical resistance and superior mechanical strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745